FILED
                                                                                August 27, 2021
                             STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




Roger W. Goff,
Petitioner Below, Petitioner

vs.) No. 19-1145 (Harrison County 18-C-295-2)

American Funds Distributors, Inc.,
The Capital Group Companies, Inc. and,
Capital Research Group and Management
Company,
Respondents Below, Respondents



                               MEMORANDUM DECISION


       Petitioner Roger W. Goff, by counsel Gregory H. Schillace, appeals the Circuit Court of
Harrison County’s November 15, 2019, order granting respondents’ motion for summary
judgment. Respondents American Funds Distributors, Inc., The Capital Group Companies, Inc.,
and Capital Research Group and Management Company, by counsel Maria Greco Danaher, filed
a response. On appeal, petitioner argues that the circuit court erred in granting respondents’ motion
for summary judgment.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In October of 2005, Elizabeth Toler established an Individual Retirement Account (“IRA”)
under which petitioner was named the primary beneficiary thereof for the transfer of assets.
Thereafter, in August of 2008, Ms. Toler died. Petitioner, through counsel, sent respondents a letter
on March 3, 2009, requesting the status of the fund distribution of the IRA. The parties sent
correspondence back and forth over a period of years, but respondents did not distribute the IRA
assets to petitioner. Petitioner filed a complaint against respondents in circuit court in December
of 2018, alleging that respondents failed to distribute the proceeds of the IRA to him.

        Respondents filed an answer to petitioner’s complaint in January of 2019, denying
petitioner’s claims. Subsequently, in October of 2019, respondents filed a motion for summary

                                                  1
judgment, setting forth a timeline of the numerous letters and other contacts respondents had with
petitioner’s counsel, Mr. Schillace, regarding the distribution of the IRA proceeds. Respondents
asserted that they sent petitioner a response to his March 3, 2009, request for the status of fund
distribution on March 7, 2009, outlining the fund distribution process and enclosing the necessary
paperwork, including the “Non-spousal Beneficiary Claim” form as petitioner was not Ms. Toler’s
spouse. Respondents informed petitioner that upon completion of the required paperwork, he
would be entitled to the IRA proceeds and only then would the proceeds be disbursed. On March
23, 2009, petitioner’s counsel returned incomplete paperwork to respondents. Several pages were
missing, the Non-spousal Beneficiary Claim form was not returned, and Ms. Toler’s death
certificate was not attached as requested. Additionally, petitioner’s counsel requested that the IRA
funds be transferred into petitioner’s personal IRA account, an option available only for spousal
beneficiaries.

        Also in their motion for summary judgment, respondents claimed that they contacted
counsel for petitioner on March 23, 25, 26, and 27 of 2009 to address the incomplete paperwork,
all without response. Petitioner’s counsel again contacted respondents in August of 2009,
contending that petitioner had provided all of the documentation requested and demanding the
status of the IRA fund distribution. Respondents contend that they responded to counsel for
petitioner by letter and phone call two days later, explaining that petitioner could claim the
proceeds as soon as he completed the required paperwork. Respondents claimed that petitioner’s
counsel did not respond with the requested information and failed to provide the completed
paperwork. Four years later, in November of 2013, respondents reached out to petitioner’s counsel
in an attempt to address the IRA account. At that time, petitioner’s counsel requested that the
instructions for completing the paperwork be e-mailed to him; respondents complied and provided
the information via e-mail. Respondents stated that counsel for petitioner did not contact them
until July of 2014, again asking what was required to claim the IRA proceeds. Respondents advised
petitioner’s counsel of the necessary paperwork but received no response. Petitioner’s counsel
filed the underlying complaint four years later and continued to ignore respondents’ attempts to
assist him in filing the necessary paperwork.

        Respondents further argued that petitioner could not show a breach of the IRA agreement
because respondents repeatedly communicated with petitioner’s counsel in an attempt to assist him
in claiming the IRA proceeds, but that petitioner and his counsel ultimately failed to complete the
necessary paperwork. Respondents also argued that petitioner could not prove actual damages as
he “simply had to fully and appropriately complete the required paperwork provided to him on
multiple occasions, and provide a death certificate” in order for the funds in the IRA to be
transferred appropriately to him. Lastly, respondents argued that the statute of limitations for a
“breach of duty” claim had expired. Respondents attached several exhibits demonstrating their
correspondence with petitioner. Petitioner did not file a response to respondents’ motion for
summary judgment. Nevertheless, respondents filed a reply.

       By order entered on November 15, 2019, the circuit court granted respondents’ motion for
summary judgment. The circuit court found that the many communications between petitioner, his
counsel, and respondents established that the IRA funds would be transferred to petitioner upon
completion of the necessary paperwork. The circuit court noted that petitioner submitted
incomplete forms and failed to attach Ms. Toler’s death certificate as required. While petitioner

                                                 2
claimed in his complaint that respondents refused to transfer the IRA funds to him, the circuit court
found that respondents repeatedly provided petitioner and his counsel with the required forms and
information explaining how to complete them but that petitioner and his counsel failed to provide
any of the properly completed paperwork or an explanation as to why it could not be completed.
The circuit court concluded that petitioner therefore “totally failed” to develop, argue, or advance
any of his claims against respondents “or otherwise identify any act or omission attributable to
[respondents] so as to identify a genuine issue of material fact pertinent to any such claim or cause
of action capable of surviving summary judgment consideration at this juncture of the
proceedings.” The circuit court further found that petitioner failed to provide a copy of the
agreement between Ms. Toler and respondents naming him as a beneficiary, failed to identify the
specific basis for a breach of agreement under the contract to support his claims, and failed to
respond to respondents’ motion for summary judgment. Accordingly, the circuit court found that
petitioner failed to demonstrate a prima facie showing of any breach of the agreement and further
noted that petitioner’s assertions were wholly insufficient to justify relief. Petitioner now appeals
the circuit court’s November 15, 2019, order granting respondents’ motion for summary judgment.

       This Court accords a plenary review to the circuit court’s order granting summary
judgment: “[a] circuit court’s entry of summary judgment is reviewed de novo.” Syl. Pt. 1, Painter
v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994). In conducting our de novo review, we apply the
same standard for granting summary judgment that is applied by the circuit court. Under that
standard,

               “‘[a] motion for summary judgment should be granted only when it is clear
       that there is no genuine issue of fact to be tried and inquiry concerning the facts is
       not desirable to clarify the application of the law.’ Syllabus Point 3, Aetna Casualty
       & Surety Company v. Federal Insurance Co. of New York, 148 W.Va. 160, 133
       S.E.2d 770 (1963).” Syllabus Point 1, Andrick v. Town of Buckhannon, 187 W.Va.
       706, 421 S.E.2d 247 (1992).

Painter, 192 W. Va. at 190, 451 S.E.2d at 756, Syl. Pt. 2. In other words,

               [s]ummary judgment is appropriate where the record taken as a whole could
       not lead a rational trier of fact to find for the nonmoving party, such as where the
       nonmoving party has failed to make a sufficient showing on an essential element
       of the case that it has the burden to prove.

Id. at 190, 451 S.E.2d at 756, Syl. Pt. 4. We recognize that “the party opposing summary judgment
must satisfy the burden of proof by offering more than a mere ‘scintilla of evidence’ and must
produce evidence sufficient for a reasonable jury to find in a nonmoving party’s favor. Anderson
[v. Liberty Lobby, Inc.], 477 U.S. [242] at 252, 106 S.Ct. [2505] at 2512, 91 L.E.2d [202] at 214
[1986].” Williams v. Precision Coil, Inc., 194 W. Va. 52, 60, 459 S.E.2d 329, 337 (1995). Relevant
to the instant case, “[a] claim for breach of contract requires proof of the formation of a contract,
a breach of the terms of that contract, and resulting damages.” Sneberger v. Morrison, 235 W. Va.
654, 669, 776 S.E.2d 156, 171 (2015).




                                                 3
        Upon our review, we find no error in the circuit court’s decision to grant respondents’
motion for summary judgment. As noted above, respondents never disputed that Ms. Toler’s IRA
account existed or that petitioner is the beneficiary of that IRA account. Indeed, although petitioner
failed to attach either the IRA contract between respondents and Ms. Toler or Ms. Toler’s death
certificate, respondents asserted that they stand at the ready to release the funds to petitioner if he
returns the appropriate paperwork with the required information. As such, respondents argued that
there has been no breach of contract. We note that in support of their motion for summary
judgment, respondents attached copies of communications and internal notes indicating that they
had repeatedly provided petitioner with the necessary forms and instructions. However, as noted
above, petitioner failed to complete the paperwork necessary to allow the transfer of the IRA funds.

         Moreover, petitioner did not file a response in opposition to respondents’ summary
judgment motion nor did he adhere to the requirements of Rule 56(e) of the West Virginia Rules
of Civil Procedure 1 in that he failed to attack the evidence provided by respondents, failed to
produce additional evidence showing the existence of a genuine issue for trial, and failed to submit
an affidavit explaining the necessity of further discovery. See Syl. Pt. 3, Miller v. City Hosp., Inc.,
197 W. Va. 403, 405, 475 S.E.2d 495, 497 (1995) (holding that if a moving party makes a properly
supported motion for summary judgment, the burden of production shifts to the non-moving party
to either rehabilitate the evidence attacked by the moving party, produce additional evidence
showing the existence of a genuine issue for trial, or submit an affidavit explaining why further
discovery is necessary). Petitioner’s argument on appeal is equally deficient, as it makes no
legitimate attempt to show that he offered significant probative evidence from which a jury could
return a verdict in his favor and that summary judgment was improperly granted. See Painter, 192
W. Va. at 193, 451 S.E.2d at 759. Rather, petitioner simply contends that a genuine issue of
material fact exists because respondents admit to holding funds which are due to him as the
beneficiary of Ms. Toler’s IRA account. Here, petitioner failed to produce any evidence showing
a breach of contract in this regard and, as such, failed to meet his burden of proof. We, therefore,
conclude that the circuit court did not err in granting summary judgment in favor of respondents.

       For the foregoing reasons, we affirm the circuit court’s November 15, 2019, order granting
respondents’ motion for summary judgment.

                                                                                              Affirmed.

ISSUED: August 27, 2021



       1
           Rule 56(e) of the West Virginia Rules of Civil Procedure provides, in part, that

       [w]hen a motion for summary judgment is made and supported as provided in this
       rule, an adverse party may not rest upon the mere allegations or denials of the
       adverse party’s pleading, but the adverse party’s response, by affidavits or as
       otherwise provided in this rule, must set forth specific facts showing that there is a
       genuine issue for trial. If the adverse party does not so respond, summary judgment,
       if appropriate, shall be entered against the adverse party.

                                                   4
CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                5